Exhibit 99.1 SUBSCRIPTION AGREEMENT BioAmber Inc. 1250 Rene Levesque West, Suite 4310Montreal, QuebecCanada H3B 4W8 Ladies and Gentlemen: Subject to the terms and conditions set forth herein, the undersigned proposes to purchase from BioAmber Inc., a Delaware corporation (the “Company”), (i) shares of the Company’s common stock, par value $0.01 per share (the “Shares”) and (ii) common stock purchase warrants (the “Warrants”) to purchase up to shares of the Company’s common stock (the “Warrant Shares”), in fixed combinations (each, a “Fixed Combination”) at a price of $ per Fixed Combination. In connection therewith, the undersigned and the Company agree as follows: 1.The undersigned hereby irrevocably subscribes for and agrees to purchase from the Company such number of Fixed Combinations as is set forth on the signature page of this Subscription Agreement on the terms provided for herein. The undersigned understands and agrees that the Company reserves the right to accept or reject the undersigned’s subscription for the Fixed Combinations for any reason or for no reason, in whole or in part, at any time prior to its acceptance by the Company, and the same shall be deemed to be accepted by the Company only when this Subscription Agreement is signed by a duly authorized person by or on behalf of the Company; the Company may do so in counterpart form. In the event of rejection of the entire subscription by the Company or the termination of this subscription in accordance with the terms hereof, the undersigned’s payment hereunder will be returned promptly to the undersigned along with this Subscription Agreement, and this Subscription Agreement shall have no force or effect.In the event that the Company rejects the subscription in part, the undersigned may terminate this Subscription Agreement by providing notice to the Company within one business day of receiving notification that its subscription was rejected in part. 2.The closing of the sale of Fixed Combinations contemplated hereby (the “Closing”) is contingent upon (i)satisfaction of the conditions set forth in Section 3 below and (ii) not less than three (3) business days’ written notice from (or on behalf of) the Company to the undersigned (the “Closing Notice”), the undersigned shall deliver to the Company on the closing date specified in the Closing Notice (the “Closing Date”) the subscription amount for the Fixed Combinations subscribed by wire transfer of United States dollars in immediately available funds to the account set forth on Exhibit A attached hereto (or such other account specified by the Company in the Closing Notice) against delivery to the undersigned of (x) the Shares in book entry form as set forth in the following sentence and (y) the Warrants in physical certificated form.The Company shall deliver (or cause the delivery of) the Shares in book entry form to the undersigned or to a custodian designated by undersigned, as applicable, as indicated below.This Subscription Agreement shall terminate and be of no further force or effect, without ACTIVE/92022263.3 any liability to either party hereto, if the Company terminates the undersigned’s obligations without the delivery of the Shares and the Warrants having occurred. 3.The Closing is also subject to the closing condition that, on the Closing Date, no suspension of the qualification of the Shares for offering or sale or trading in any jurisdiction, or initiation or threatening of any proceedings for any of such purposes, shall have occurred. 4.The undersigned acknowledges and agrees that, without the prior written consent of the Company, during the period commencing on the Closing Date and continuing until the expiration of the one hundred and eighty (180)day period commencing on the date of the Closing Date, the undersigned shall not (a) sell, assign, transfer (including by operation of law), incur any liens, charges, security interests, options, claims, mortgages, pledges, proxies, voting trusts or agreements, obligations, understandings or arrangements or other restrictions on title or transfer of any nature whatsoever, dispose of or otherwise encumber (each, a “Transfer”), (b) make any short sale of, grant any option for the purchase of, or (c) enter into any hedging or similar transaction with the same economic effect as a Transfer of, any of the Shares or the Warrant Shares.The Company may impose stop-transfer instructions and may stamp each certificate representing a Share or a Warrant Share with an appropriate legend to enforce the provisions of the foregoing sentence. Any purported Transfer or other transaction in violation of this Section 4 shall be null and void. 5.The undersigned is (i) a “qualified institutional buyer” (as defined in Rule 144A under the Securities Act of 1933, as amended (the “Securities Act”)) or (ii) an “accredited investor” (within the meaning of Rule 501(a) under the Securities Act), in each case, satisfying the requirements set forth on Schedule A, and is acquiring the Shares and the Warrants only for his, her or its own account and not for the account of others, and not on behalf of any other account or person or with a view to, or for offer or sale in connection with, any distribution thereof in violation of the Securities Act (and shall provide the requested information on Schedule A following the signature page hereto). The undersigned is not an entity formed for the specific purpose of acquiring the Shares, the Warrants and/or Warrant Shares. 6.If the undersigned is resident in Canada, the undersigned is an employee, executive officer, consultant or director of the Company or a related entity of the Company (or a permitted assign) purchasing the Shares and Warrants with the benefit of the prospectus exemption provided by Section2.24 of National Instrument 45-106 – Prospectus Exemptions (“NI 45‑106”), meeting the criteria below: a. an employee of the Company or of a related entity (as defined in NI 45-106) of the Company or a permitted assign (as defined in NI 45-106) of the employee, if the employee or permitted assign was not induced to participate in the trade by expectation of employment or continued employment of the employee with the Company or a related entity of the Company; or b. an executive officer (as defined in NI 45-106) of the Company or of a related entity of the Company or a permitted assign of the executive officer, if the executive officer or permitted assign was not induced to participate in the trade by 2 expectation of appointment, employment, continued appointment or employment of the executive officer with the Company or a related entity of the Company; or c. a consultant (as defined in NI 45-106) of the Company or of a related entity of the Company or a permitted assign of the consultant, if the consultant or permitted assign was not induced to participate in the trade by expectation of engagement of the consultant to provide services or continued engagement to provide services to the Company or a related entity of the Company; d. an employee of a consultant (as defined in NI 45-106) of the Company or of a related entity of the Company, if the employee was not induced to participate in the trade by expectation of employment or continued employment with the consultant; or e. a director of the Company or of a related entity of the Company or a permitted assign of the director, provided that the participation in the trade by such director or permitted assign is voluntary. 7.The Company represents and warrants that: a. The Company has been duly incorporated, is validly existing and is in good standing under the laws of the State of Delaware, with corporate power and authority to own, lease and operate its properties and conduct its business as presently conducted. b. The Shares have been duly authorized and, when issued and delivered to the undersigned against full payment therefor in accordance with the terms of this Subscription Agreement, the Shares will be validly issued, fully paid and non-assessable and will not have been issued in violation of or subject to any preemptive or similar rights created under the Company’s Amended and Restated Certificate of Incorporation or under the law of the State of Delaware c. A sufficient number of authorized but unissued shares of Common Stock are available for issuance and when the Warrants are exercised, the Warrant Shares, when and if issued upon exercise of the Warrants in accordance with the terms of the Warrants, will be validly issued, fully paid and non-assessable. d. The Warrants have been duly authorized and, when issued, delivered and paid for in accordance with the terms of this Subscription Agreement, will be valid and binding obligations of the Company. e. This Subscription Agreement has been duly authorized, executed and delivered by the Company and is enforceable in accordance with its terms, except as may be limited or otherwise affected by (i) bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or other laws relating to or affecting the rights of creditors generally, and (ii) principles of equity, whether considered at law or equity. 3 f. The issuance and sale of the Shares and the Warrants in Fixed Combinations, the issuance of the Warrant Shares upon exercise of the Warrants and the compliance by the Company with all of the provisions of this Subscription Agreement and the consummation of the transactions herein will not conflict with or result in a breach or violation of any of the terms or provisions of, or constitute a default under, or result in the creation or imposition of any lien, charge or encumbrance upon any of the property or assets of the Company or any of its subsidiaries pursuant to the terms of (i) any indenture, mortgage, deed of trust, loan agreement, lease, license or other agreement or instrument to which the Company or any of its subsidiaries is a party or by which the Company or any of its subsidiaries is bound or to which any of the property or assets of the Company is subject, which would have a material adverse effect on the business, properties, financial condition, stockholders’ equity or results of operations of the Company (a “Material Adverse Effect”) or affect the validity of the Shares and/or the Warrants or the legal authority of the Company to comply with the terms of this Subscription Agreement; (ii) result in any violation of the provisions of the organizational documents of the Company or any of its subsidiaries; or (iii) result in any violation of any statute or any judgment, order, rule or regulation of any court or governmental agency or body, domestic or foreign, having jurisdiction over the Company or any of its subsidiaries or any of its properties which would have a Material Adverse Effect or affect the validity of the Shares and/or the Warrants or the legal authority of the Company to comply with this Subscription Agreement; subject, in the case of the foregoing clauses (i) and (iii) with respect to the consummation of the transactions therein contemplated. 8.The undersigned understands that the Shares and the Warrants are being offered in a transaction not involving any public offering within the meaning of the Securities Act or the equivalent under the securities legislation of any other applicable jurisdiction and that neither the Shares nor the Warrants have not been registered under the Securities Act or equivalently qualified under the securities legislation of any other applicable jurisdiction. The undersigned understands that the Shares and the Warrants may not be resold, transferred, pledged or otherwise disposed of by the undersigned absent an effective registration statement under the Securities Act except (i) to the Company or a subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and sales that occur outside the United States within the meaning of Regulation S under the Securities Act or (iii) pursuant to another applicable exemption from the registration requirements of the Securities Act, and in each of cases (i) and (iii) in accordance with any applicable securities laws of the states and other jurisdictions of the United States, and that any certificates representing the Shares or the Warrants shall contain the legend set forth on Exhibit B attached hereto. The undersigned acknowledges that the Shares and the Warrants will not be eligible for resale pursuant to Rule 144 promulgated under the Securities Act. The undersigned understands and agrees that the Shares, the Warrants and Warrants will be subject to transfer restrictions and, as a result of these transfer restrictions, the undersigned may not be able to readily resell the Shares or the Warrants and may be required to bear the financial risk of an investment in the Shares and the Warrants for an indefinite period of time. The undersigned further understands that the Shares and the Warrants may also be subject to restrictions on their ability to be resold, transferred, pledged or otherwise disposed of by the undersigned under the securities legislation of any other applicable jurisdiction. The undersigned understands that it has 4 been advised to consult legal counsel prior to making any offer, resale, pledge or transfer of any of the Shares or the Warrants. 9.The undersigned understands and agrees that the undersigned is purchasing Shares and the Warrants directly from the Company.The undersigned further acknowledges that there have been no representations, warranties, covenants and agreements made to the undersigned by the Company, or its officers or directors, expressly or by implication, other than those representations, warranties, covenants and agreements included in this Subscription Agreement. 10.The undersigned represents and warrants that its acquisition and holding of the Shares and the Warrants will not constitute or result in a non-exempt prohibited transaction under Section 406 of the Employee Retirement Income Security Act of 1974, as amended, Section 4975 of the Internal Revenue Code of 1986, as amended, or any applicable similar law. 11.The undersigned acknowledges and agrees that the undersigned has received such information as the undersigned deems necessary in order to make an investment decision with respect to the Shares and the Warrants. 12.The undersigned acknowledges that it is aware that there are substantial risks incident to the purchase and ownership of the Shares and the Warrants. 13.The undersigned has such knowledge and experience in financial and business matters as to be capable of evaluating the merits and risks of an investment in the Shares and the Warrants, and the undersigned has sought such accounting, legal and tax advice as the undersigned has considered necessary to make an informed investment decision. 14.Alone, or together with any professional advisor(s), the undersigned represents and acknowledges that the undersigned has adequately analyzed and fully considered the risks of an investment in the Shares and the Warrants and determined that the Shares and the Warrants are a suitable investment for the undersigned and that the undersigned is able at this time and in the foreseeable future to bear the economic risk of a total loss of the undersigned’s investment in the Company. The undersigned acknowledges specifically that a possibility of total loss exists. 15.In making its decision to purchase the Shares and the Warrants, the undersigned represents that it has relied solely upon independent investigation made by the undersigned. 16.The undersigned understands and agrees that no federal, state or provincial agency has passed upon or endorsed the merits of the offering of the Shares and the Warrants or made any findings or determination as to the fairness of this investment. 17.The execution, delivery and performance by the undersigned of this Subscription Agreement are within the powers of the undersigned, have been duly authorized and will not constitute or result in a breach or default under or conflict with any order, ruling or regulation of any court or other tribunal or of any governmental commission or agency, or any agreement or other undertaking, to which the undersigned is a party or by which the undersigned is bound, and, if the undersigned is not an individual, will not violate any provisions of the undersigned’s charter documents, including, without limitation, its incorporation or formation papers, bylaws, 5 indenture of trust or partnership or operating agreement, as may be applicable. The signature on this Subscription Agreement is genuine, and the signatory, if the undersigned is an individual, has legal competence and capacity to execute the same or, if the undersigned is not an individual the signatory has been duly authorized to execute the same, and this Subscription Agreement constitutes a legal, valid and binding obligation of the undersigned, enforceable against the undersigned in accordance with its terms. 18.Neither the due diligence investigation conducted by the undersigned in connection with making its decision to acquire the Shares and the Warrants nor any representations and warranties made by the undersigned herein shall modify, amend or affect the undersigned's right to rely on the truth, accuracy and completeness of the Company's representations and warranties contained herein. 19.The undersigned represents and warrants that the undersigned is not (i) a person or entity named on the List of Specially Designated Nationals and Blocked Persons administered by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or in any Executive Order issued by the President of the United States and administered by OFAC (“OFAC List”), or a person or entity prohibited by any OFAC sanctions program, (ii) a Designated National as defined in the Cuban Assets Control Regulations, 31 C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing banking services indirectly to a non-U.S. shell bank.The undersigned agrees to provide law enforcement agencies, if requested thereby, such records as required by applicable law, provided that the undersigned is permitted to do so under applicable law.The undersigned represents that if it is a financial institution subject to the Bank Secrecy Act (31 U.S.C. Section 5311 et seq.), as amended by the USA PATRIOT Act of 2001, and its implementing regulations (collectively, the “BSA/PATRIOT Act”), that the undersigned maintains policies and procedures reasonably designed to comply with applicable obligations under the BSA/PATRIOT Act. The undersigned also represents that, to the extent required, it maintains policies and procedures reasonably designed for the screening of its investors against the OFAC sanctions programs, including the OFAC List.The undersigned further represents and warrants that, to the extent required, it maintains policies and procedures reasonably designed to ensure that the funds held by the undersigned and used to purchase the Shares and the Warrants were legally derived. 20.Neither this Subscription Agreement nor any rights that may accrue to the undersigned hereunder (other than the Shares and the Warrants acquired hereunder, if any) may be transferred or assigned. 21.The Company may request from the undersigned such additional information as the Company may deem necessary to evaluate the eligibility of the undersigned to acquire the Shares and the Warrants, and the undersigned shall provide such information as may reasonably be requested, to the extent readily available and to the extent consistent with its internal policies and procedures. 22.The undersigned acknowledges that the Company and others will rely on the acknowledgments, understandings, agreements, representations and warranties contained in this Subscription Agreement. Prior to the Closing, the undersigned agrees to promptly notify the Company if any of the acknowledgments, understandings, agreements, representations and 6 warranties set forth herein are no longer accurate. The undersigned agrees that each purchase by the undersigned of Shares and Warrants from the Company will constitute a reaffirmation of the acknowledgments, understandings, agreements, representations and warranties herein (as modified by any such notice) by the undersigned as of the time of such purchase. 23.The Company is entitled to rely upon this Subscription Agreement and is irrevocably authorized to produce this Subscription Agreement or a copy hereof to any interested party in any administrative or legal proceeding or official inquiry with respect to the matters covered hereby. 24.The Company shall not publicly disclose the name of any undersigned or any affiliate or investment adviser of the undersigned, or include the name of any undersigned or any affiliate of the undersigned in any filing with the SEC (other than in any filings made in respect of this transaction or in accordance with periodic filing requirements under the Securities Exchange Act of 1934, as amended, in each case to the extent such disclosure is required by law or regulations) or any regulatory agency, without the prior written consent of such undersigned, except to the extent such disclosure is required by law or regulations, in which case the Company shall provide the undersigned with prior notice of such disclosure, to the extent such notice is practicable. 25.The undersigned acknowledges and consents: a. to the fact that the Company is collecting the undersigned’s personal information (as that term is defined under applicable privacy legislation, including, without limitation, the Personal Information Protection and Electronic Documents Act (Canada) and any other applicable similar, replacement or supplemental provincial or federal legislation or laws in effect from time to time) for the purposes of completing this Subscription Agreement; b. to the fact that the Company may establish and maintain a file of the undersigned’s personal information for the purposes set out below, which will be accessible at the head office of the Company; that authorized employees and agents of the Company will have access to the undersigned’s personal information; and that the undersigned may request access to or correction of its personal information in the Company’s possession by writing to the Company, to the attention of its Corporate Secretary; c. to the Company retaining such personal information for as long as permitted or required by law or business practices; d. to the fact that the Company may be required by applicable securities laws, the rules and policies of the Toronto Stock Exchange or the rules of the Investment Industry Regulatory Organization of Canada, as the case may be, to provide such regulatory authorities with any personal information provided by the undersigned in this Subscription Agreement; e. to the fact that the Company may use and disclose the undersigned’s personal information as follows: 7 i. for internal use with respect to managing the relationships between and contractual obligations of the Company and the undersigned; ii. for use and disclosure for income tax-related purposes; iii. disclosure to securities regulatory authorities and other regulatory bodies with jurisdiction with respect to reports of trade and similar regulatory filings; iv. disclosure to governmental or other authorities to which the disclosure is required by court order or subpoena compelling such disclosure and where there is no reasonable alternative to such disclosure; v. disclosure to professional advisors of the Company in connection with the performance of their professional services; vi. disclosure to any person where such disclosure is necessary for legitimate business reasons and is made with the undersigned’s prior written consent; vii. disclosure to a court determining the rights of the parties under this Subscription Agreement; or viii. for use and disclosure as otherwise required or permitted by law. 26.Other than with respect to the transactions contemplated herein, since the time that the undersigned was first contacted by the Company or any other Person regarding the transactions contemplated hereby, neither the undersigned nor any affiliate of the undersigned has directly or indirectly, nor has any person or entity acting on behalf of or pursuant to any understanding with the undersigned, effected or agreed to effect any purchases or sales of the securities of the Company (including, without limitation, any Short Sales involving the Company’s securities). “Short Sales” includes, without limitation, (i) all “short sales” as defined in Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not against the box, and all types of direct and indirect stock pledges, forward sale contracts, options, puts, calls, short sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the Securities Exchange Act or 1934, as amended) and similar arrangements (including on a total return basis), and (ii) sales and other transactions through non-U.S. broker dealers or foreign regulated brokers. 27.All dollar amounts referred to in this Subscription Agreement are to United States dollars. 28.The undersigned hereby confirms having expressly requested that all documents evidencing or relating in any way to the offer and/or sale of the securities be drawn up in the English language only. Le soussigné confirme par les présentes qu'il a expressément exigé que tous les documents faisant foi ou se rapportant de quelque manière que ce soit à l’offre ou à la vente des valeurs mobilières décrites aux présentes soient rédigés en anglais seulement. 8 THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION. 9 IN WITNESS WHEREOF, the undersigned has executed or caused this Subscription Agreement to be executed by its duly authorized representative as of the date set forth below. Signature of Investor: Signature of Joint Investor, if applicable: Name of Investor Name of Joint Investor, if applicable: (Please print. Please indicate name and capacity of person signing above) (Please Print.Please indicate name and capacity of person signing above) Name in which Shares and Warrants are to be registered (if different): Date: August , 2017 Email Address: If there are joint investors, please check one: ☐Joint Tenants with Rights of Survivorship ☐Tenants-in-Common ☐Community Property 10 Investor’s EIN: Joint Investor’s EIN: Business Address-Street: Mailing Address-Street (if different): City, State/Province, Zip/Postal Code: City, State/Province, Zip/Postal Code: Attn: Attn: Telephone No.: Telephone No.: Facsimile No.: Facsimile No.: Number of Fixed Combinations subscribed for: Aggregate Subscription Amount: $ Price Per Fixed Combination: $ You must pay the Subscription Amount by wire transfer of United States dollars in immediately available funds to the account set forth on Exhibit A attached hereto (or to such other account specified by the Company in the Closing Notice).To the extent the offering is oversubscribed, the number of Fixed Combinations received may be less than the number of Fixed Combinations subscribed for. 11 IN WITNESS WHEREOF, BioAmber Inc. has accepted this Subscription Agreement as of the date set forth below. BIOAMBER INC.
